      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 NESPRESSO USA, INC.,                                                                           11/4/2020
                     Plaintiff,

        v.                                         Civil Action No.: 19-cv-04223-LAP-KHP

 WILLIAMS-SONOMA, INC.,

                     Defendant.


                                   STIPULATED PROTECTIVE ORDER

1.     Good Cause Statement

       Disclosure and discovery activity in this action (“Action”) are likely to involve production

of highly confidential and sensitive financial or business information and/or proprietary

information that has not been disseminated to the public at large, which is not readily discoverable

by competitors and has been the subject of reasonable efforts by the respective parties to maintain

its secrecy, and for which special protection from public disclosure and from use for any purpose

other than prosecuting this Action would be warranted. Accordingly, pursuant to FED. R. CIV. P.

26(c), the parties hereby stipulate to and petition the Court to enter the following Stipulated

Protective Order (“Order”).

       The parties acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords extends only to the limited

information or items that are entitled under the applicable legal principles to treatment as

confidential. The parties further acknowledge, as set forth in Paragraph 13, below, that this Order

creates no entitlement to file confidential information under seal.
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 2 of 26




2.      Definitions

        2.1     Party: any party to this Action, including all of its officers, directors, and

employees.

        2.2     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner generated, stored, or maintained (including, among other things, testimony,

transcripts, or tangible things) that are produced or generated in disclosures or responses to

discovery in this matter.

        2.3     Trade Secret: information, including a formula, pattern, compilation, program,

device, method, technique, or process that: (i) derives independent economic value, actual or

potential, from not being generally known to the public or to other persons who can obtain

economic value from its disclosure or use; and (ii) is the subject of efforts that are reasonable under

the circumstances to maintain its secrecy.

        2.4     “CONFIDENTIAL” Information or Items: materials, documents, or information,

whether in written, oral, electronic, graphic, audiovisual, or any other form, comprising or

containing information that is not publicly available and that the Designating Party (as defined

herein) in good faith believes contain information that is and/or concerns: (1) confidential,

sensitive, competitive, or potentially invasive of privacy interests, (2) not generally known, and

(3) not normally revealed to the public or third parties, or, if disclosed to third parties, is such that

the Producing Party would require such third parties to maintain the information in confidence.

“CONFIDENTIAL” Information may include, without limitation, research and development

information (including testing documentation, market and demographic research, and product and

advertising development), and personnel information (including compensation, evaluations and

other employment information).



                                                   2
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 3 of 26




        2.5     “ATTORNEYS’ EYES ONLY” Information or Items: materials, documents, or

information, whether in written, oral, electronic, graphic, audiovisual, or any other form,

comprising or containing information that is not publicly available and that the Designating Party

(as defined herein) in good faith believes contain information that is and/or concerns: (1)

proprietary research and development and/or sensitive technical information; (2) sensitive

business-related financial or commercial information (3) Trade Secrets; and/or (4) such other

documents, information, or materials that relate to proprietary information that the Designating

Party (as defined herein) reasonably believes is of such nature and character that the unauthorized

disclosure of such information could irreparably injure the Designating Party. ATTORNEYS’

EYES ONLY Information may include, without limitation, sensitive information relating to

research for or production of products, including internal product specifications; sensitive financial

information or marketing plans and forecasts, customer lists, pricing data, cost data, customer

orders, or customer quotations, sensitive commercial information (including business plans,

business strategies, negotiations, and license agreements), financial information (including

budgeting, accounting, sales figures and advertising expenditures), sensitive business relationship

information (including information pertaining to potential and/or existing customers, competitors,

suppliers, distributors, affiliates, subsidiaries, and parents).

        2.6     “OUTSIDE COUNSEL EYES ONLY” Information or Items: encompasses

ATTORNEYS’ EYES ONLY Information, but is reserved for the most sensitive information or

items. This is a designation that shall be used sparingly, as appropriate.

        2.7     Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.




                                                    3
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 4 of 26




        2.8     Producing Party: a Party or non-party that produces Disclosure or Discovery

Material in this Action.

        2.9     Designating Party: a Party or non-party that designates Disclosure or Discovery

Material as “CONFIDENTIAL,” “ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL

EYES ONLY.”

        2.10    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” “ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL EYES ONLY.”

        2.11    Outside Counsel: attorneys who are not employees of a Party but who are retained

to represent or advise a Party in this Action.

        2.12    In-House Counsel: attorneys who are employees of a Party and who regularly

provide legal advice as part of their job duties.

        2.13    Attorney or Counsel (without qualifier): Outside Counsel and In-House Counsel

(as well as their support staffs).

        2.14    Expert: a person with specialized knowledge or experience in a matter pertinent to

the Action who has been retained by a Party or its Counsel to serve as an expert witness or as a

consultant in this Action and who is not a past or a current employee of a Party.

        2.15    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations; organizing,

storing, retrieving data in any form or medium; etc.) and their employees and subcontractors.

3.      Scope

        Any Protected Material (as defined above) may not be disseminated or disclosed outside

the parameters of the Order, whether that disclosure embodies the entirety of a designated

document or any portion or segment thereof.



                                                    4
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 5 of 26




4.     Duration

       Even after the termination of this Action, the confidentiality obligations imposed by this

Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

otherwise directs. Unless otherwise ordered or agreed in writing by the Producing Party, within

sixty (60) business days after the final adjudication of this Action including appeals (or resolution

through settlement), each Receiving Party shall destroy all Protected Material and submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the sixty (60) business day deadline that identifies (by category, where appropriate) all the

Protected Material that was destroyed and that affirms that the Receiving Party has not retained

any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of

the Protected Material. As used in this provision, “all Protected Material” includes all copies,

abstracts, compilations, summaries or any other form of reproducing or capturing any of the

Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

of all pleadings, motion papers, deposition and hearing transcripts, written discovery responses,

legal memoranda, correspondence (including email), and attorney work product, even if such

materials contain Protected Material, provided that all such documents will be held for their

internal use only, subject to the continuing obligations imposed by this Order. A Party need not

destroy Protected Material that it designated as CONFIDENTIAL, ATTORNEYS’ EYES ONLY,

or OUTSIDE COUNSEL EYES ONLY. A Party that has disclosed Protected Material to those

persons or entities identified in Paragraph 7 is responsible for ensuring that those persons and

entities have destroyed such Material and shall include confirmation of the same in the written

certification described above.




                                                  5
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 6 of 26




5.     Designating Protected Material

       5.1     Exercise of Restraint and Reasonable Care in Designating Material for Protection.

Each Party or non-party that designates information or items for protection under this Order must

take reasonable care to limit any such designation to specific material that qualifies under the

appropriate standards. A Designating Party must take reasonable care to designate for protection

only those parts of material, documents, items, or oral or written communications that qualify – so

that other portions of the material, documents, items, or communications for which protection is

not warranted are not swept unjustifiably within the ambit of this Order.

       If it comes to a Party’s or a non-party’s attention that information or items that it designated

for protection do not qualify for protection at all, or do not qualify for the level of protection

initially asserted, that Party or non-party must promptly notify all other Parties that it is

withdrawing the mistaken designation.

       5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of Paragraph 5.2(a), below), or as otherwise stipulated or ordered,

material that qualifies for protection under this Order must be clearly so designated before the

material is disclosed or produced.

               Designation in conformity with this Order requires:

               (a)     for information in documentary form (apart from transcripts of depositions

or other pretrial or trial proceedings), that the Producing Party affix the legend

“CONFIDENTIAL”, “ATTORNEYS’ EYES ONLY”, or “OUTSIDE COUNSEL EYES ONLY”

conspicuously on each page that contains protected material. If only a portion or portions of the

material on a page qualifies for protection, the Producing Party also must clearly identify the

protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for



                                                  6
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 7 of 26




each portion, the level of protection being asserted ( “CONFIDENTIAL” “ATTORNEYS’ EYES

ONLY” , or “OUTSIDE COUNSEL EYES ONLY”).

       A Party or non-party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection only to the inspecting Party’s Outside Counsel shall be

deemed “OUTSIDE COUNSEL EYES ONLY.” After the inspecting Party’s Counsel have

identified the documents they want copied and produced, the Producing Party must determine

which documents, or portions thereof, qualify for protection under this Order, and then, before

producing the specified documents, the Producing Party must affix the appropriate legend

(“CONFIDENTIAL,” “ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL EYES

ONLY”) conspicuously on each page that contains Protected Material. If only a portion or portions

of the material on a page qualifies for protection, the Producing Party also must clearly identify

the protected portion(s) (e.g., by making appropriate markings in the margins) and must specify,

for each portion, the level of protection being asserted (either “CONFIDENTIAL,”

“ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL EYES ONLY”).

               (b)     for testimony given in deposition or in other proceedings, that Counsel for

the Party or non-party offering or sponsoring the testimony may invoke the protections of this

Order by: (i) stating on the record before the close of the deposition, hearing, or other proceeding

that some or all of the testimony is designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY,

or that some of the testimony is designated OUTSIDE COUNSEL EYES ONLY; or

(ii) designating the transcript or portions with such designations in writing within fifteen (15)

business days after receipt of the final transcript. If such a designation is not made before the close



                                                  7
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 8 of 26




of the deposition, hearing, or other proceeding, all information disclosed during a deposition,

hearing, or other proceeding shall be deemed ATTORNEYS’ EYES ONLY for fifteen (15)

business days after receipt of the final transcript. The court reporter shall affix conspicuously on

each designated page the legend “CONFIDENTIAL,” “ATTORNEYS’ EYES ONLY” or

“OUTSIDE COUNSEL EYES ONLY” as instructed by the Party or non-party offering or

sponsoring the witness or presenting the testimony.

       Where, in good faith, it is anticipated by Counsel for the Party or non-party who is

testifying that the response to a question or series of questions could qualify as “ATTORNEYS’

EYES ONLY” or “OUTSIDE COUNSEL EYES ONLY” protection, then, on the record, Counsel

for the testifying Party or non-party shall ask all Party representatives or non-parties to leave the

deposition room during such testimony. Upon the completion of the questioning that is believed

to qualify for “ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL EYES ONLY”

protection, all Party representatives or non-parties shall be allowed to reenter the deposition room.

               (c)     for information produced in some form other than documentary, and for any

other tangible items, that the Producing Party affix, in a prominent place on the exterior of the

container or containers in which the information or item is stored, the legend “CONFIDENTIAL,”

“ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL EYES ONLY.” If only portions of

the information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portions, specifying whether they qualify as “CONFIDENTIAL,”

“ATTORNEYS’ EYES ONLY,” or “OUTSIDE COUNSEL EYES ONLY.”

               (d)     Inadvertent Failures to Designate. If any Producing Party discovers that it

has inadvertently failed to designate and mark any Disclosure or Discovery Material as either

“CONFIDENTIAL”, “ATTORNEYS’ EYES ONLY”, or “OUTSIDE COUNSEL EYES ONLY”



                                                 8
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 9 of 26




the Producing Party may subsequently inform the Receiving Party of the confidential nature of the

disclosed Protected Material, and the Receiving Party shall treat the disclosed Disclosure or

Discovery Material as either “CONFIDENTIAL”, “ATTORNEYS’ EYES ONLY” or “OUTSIDE

COUNSEL EYES ONLY” upon receipt of written notice from the Producing Party, to the extent

the Receiving Party has not disclosed this Disclosure or Discovery Material. Disclosure of such

Disclosure or Discovery Material to persons not authorized to receive that material prior to receipt

of the confidentiality designation shall not be deemed a violation of this Order. However, in the

event the material has been distributed in a manner inconsistent with the categorical designation,

the Receiving Party will take the steps necessary to conform distribution to the categorical

designation, i.e., by retrieving all copies of the Disclosure or Discovery Material, or notes or

extracts thereof, in the possession of the persons not authorized under this Order to possess such

Disclosure or Discovery Material and advising the person to whom disclosure was made that the

material is confidential and must be treated as provided in the Order.

6.     Challenging Confidentiality Designations

       6.1     Meet and Confer. Any Party may contest a claim of confidentiality. Any Party

objecting to the designation of any Disclosure or Discovery Material as “CONFIDENTIAL,”

“ATTORNEYS’ EYES ONLY,” “OUTSIDE COUNSEL EYES ONLY,” or as set forth in

Paragraph 7.3(f), must give Outside Counsel for the Producing Party written notice of its reasons

for the objection. The Producing Party will then have ten (10) business days after receipt of this

notice to change the designation or respond in writing why the designation is appropriate. Failing

resolution after service of the written notice of its reasons for the objection, the Party objecting

may seek an order changing or removing the designation by the following the applicable rules and

procedures governing discovery disputes in the: (i) Individual Rules of The Honorable Loretta A.



                                                 9
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 10 of 26




Preska and The Honorable Katharine H. Parker; (ii) Local Civil Rules of the United States District

Court for the Southern District of New York; and (ii) Federal Rules of Civil Procedure. The

Producing Party asserting confidentiality has the burden of showing that the designation is

appropriate. The information designated as either “CONFIDENTIAL,” “ATTORNEYS’ EYES

ONLY,” “OUTSIDE COUNSEL EYES ONLY,” or as set forth in Paragraph 7.3(f), shall remain

as such until the matter is resolved by Court order or agreement of the Producing Party.

       6.2     No Waiver. No Party to this Action shall be obligated to challenge the propriety of

any designation by any Producing Party, and a failure to do so shall not constitute a waiver or in

any way preclude a subsequent challenge in this or any other action to the propriety of such

designation.

7.     Access to and use of Protected Material

       7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a non-party in connection with this case only for prosecuting,

defending, or attempting to settle this Action. Such Protected Material may be disclosed only to

the categories of persons and under the conditions described in this Order. Following final

resolution of the Action, a Receiving Party shall comply with the provisions of Paragraph 4 above

regarding the destruction of Protected Material. Protected Material shall be maintained by the

Receiving Party at a location and under circumstances reasonably designed to ensure compliance

with this Order, and the Receiving Party shall protect the confidentiality of Protected Material

using procedures that are no less stringent than the measures used to protect the Receiving Parties’

own Protected Material or similar confidential material.




                                                10
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 11 of 26




          7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated CONFIDENTIAL only to:

                (a)     the Receiving Party’s Outside Counsel of record in this Action (Mayer

Brown LLP for plaintiff and Orrick Herrington & Sutcliffe LLP for defendant), and employees of

said Outside Counsel to whom it is reasonably necessary to disclose the information for this

Action;

                (b)     the officers, directors, and employees (including In-House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this Action;

                (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure

is reasonably necessary for this Action and who have signed the “Agreement to Be Bound by

Protective Order” (Exhibit A);

                (d)     the Court and its personnel;

                (e)     court reporters, their staffs, and other persons involved in recording or

transcribing hearings, trial testimony, or deposition testimony in this Action;

                (f)     during their depositions, witnesses in the Action to whom disclosure is

reasonably necessary;

                (g)     the author and named recipients of the document, persons who have

previously had access to the documents or CONFIDENTIAL Information other than through

discovery or disclosures in the Action, and the original source of the information;

                (h)     jury or trial consultants retained by a Party in this Action, providing that

any such consultant is not an employee of a Party nor anticipated to become an employee in the

near future;



                                                 11
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 12 of 26




                (i)    mock jurors engaged by the Parties and/or their consultants in preparation

for trial, provided that (i) no Party will use any mock juror who knows any person employed or

affiliated with either Party to this Action; and (ii) mock jurors will not be allowed to retain any

tangible materials that contain or disclose any Protected Material, and (iii) mock jurors first agree

in writing to maintain the confidentiality of any materials and information provided to them in

connection with being a mock juror; and

                (j)    Professional Vendors, but only to the extent necessary for the particular

litigation support services being rendered for this Action and in accordance with the vendor’s

ordinary operating procedure.

          7.3   Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.                   Unless

otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving Party

may disclose any information or item designated “ATTORNEYS’ EYES ONLY” only to:

                (a)    the Receiving Party’s Outside Counsel of record in this Action (Mayer

Brown LLP for plaintiff and Orrick Herrington & Sutcliffe LLP for defendant), and employees of

said Outside Counsel to whom it is reasonably necessary to disclose the information for this

Action;

                (b)    Experts (as defined in this Order) to whom disclosure is reasonably

necessary for this Action and who have signed the “Agreement to Be Bound by Protective Order”

(Exhibit A);

                (c)    the Court and its personnel;

                (d)    court reporters, their staffs, and other persons involved in recording or

transcribing hearings, trial testimony, or deposition testimony in this Action;




                                                 12
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 13 of 26




                (e)     any person who authored and/or was an identified original recipient of the

particular “ATTORNEYS’ EYES ONLY” sought to be disclosed to that person, or any deponent

when the examining attorney has a good faith basis to believe the deponent is the author and/or

was an identified original recipient of the particular “ATTORNEYS’ EYES ONLY” sought to be

disclosed to that deponent;

                (f)     three In-House Counsel, identified in Exhibit B to this Order, and their

support staff (secretary, paralegals, and clerical staff).

                (g)     Professional Vendors, but only to the extent necessary for the particular

litigation support services being rendered for this Action and in accordance with the vendor’s

ordinary operating procedure;

                (h)     jury or trial consultants retained by a Party in this Action, providing that

any such consultant is not an employee of a Party nor anticipated to become an employee in the

near future; and

                (i)     mock jurors engaged by the Parties and/or their consultants in preparation

for trial, provided that (i) no Party will use any mock juror who knows any person employed or

affiliated with either Party to this Action; and (ii) mock jurors will not be allowed to retain any

tangible materials that contain or disclose any Protected Material, and (iii) mock jurors first agree

in writing to maintain the confidentiality of any materials and information provided to them in

connection with being a mock juror.

        7.4     Disclosure of “OUTSIDE COUNSEL EYES ONLY” Information or Items. Unless

otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving Party

may disclose any information or item designated “OUTSIDE COUNSEL EYES ONLY” only to

the parties noted in Paragraph 7.3(a)-(e) and (g)-(i) above.



                                                   13
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 14 of 26




       Nothing herein, however, is intended to prohibit or proscribe the ability of Outside Counsel

to provide to its client informed and meaningful advice, or to prevent Counsel from aggregating

and generally summarizing Counsel’s interpretation of the implications of such information as it

relates to the Action, so long as it will not reveal or disclose the specific contents of any document

or information designated as “ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL EYES

ONLY.”

8.     Procedure for Disclosures to Experts

       Prior to disclosing CONFIDENTIAL Information, ATTORNEYS’ EYES ONLY

Information or OUTSIDE COUNSEL EYES ONLY Information to a Receiving Party’s proposed

Expert, the Receiving Party must provide to the Producing Party a signed Acknowledgment and

Agreement To Be Bound in the form attached as Exhibit A, the resume or curriculum vitae of the

proposed Expert, and the Expert’s business affiliation. The Producing Party will thereafter have

five (5) business days from receipt of the signed acknowledgment to object to any proposed Expert.

The objection must be made for good cause and in writing, stating with particularity the reasons

for the objection. Failure to object within five (5) business days constitutes approval. If the Parties

are unable to resolve any objection within five (5) business days of receipt of the written objection,

the Receiving Party may apply to the Court to resolve the matter. There will be no disclosure to

any Expert during the five (5) business day objection period, unless that period is waived by the

Producing Party, or if any objection is made, until the Parties have resolved the objection, or the

Court has ruled upon any resultant motion.




                                                  14
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 15 of 26




9.     Procedure for Disclosures to Other Persons

       If it becomes necessary for a Receiving Party’s Outside Counsel to seek the assistance of

any person, other than those persons referred to in Paragraph 7, and to disclose Protected Material

to such person to properly prepare this Action for trial, the following procedures shall be employed:

               (a)     Outside Counsel of the Receiving Party shall notify, in writing, Outside

Counsel for the Producing Party, stating therein the specific Protected Material to be disclosed and

the name, address and position of the person(s) to whom such disclosure is to be made;

               (b)     If no objection to such disclosure is made by Outside Counsel for the

Producing Party within five (5) business days of such notification, Outside Counsel for the

Receiving Party shall be free to make such disclosure to the designated person(s); provided,

however, that Outside Counsel for the Receiving Party shall serve upon Outside Counsel for the

Producing Party, prior to disclosure, an Acknowledgment and Agreement to be Bound in the form

shown in Exhibit A, whereby such person agrees to comply with and be bound by this Order. The

acknowledgment shall be retained by Outside Counsel for the Receiving Party, with a copy

forwarded to the other side, distributed upon final disposition of this Action as set forth in

Paragraph 4; and

               (c)     If, within five (5) business days, Outside Counsel for the Producing Party

objects, in writing, to such disclosure, no disclosure shall be made, except by order of the Court

upon a regularly noticed motion brought by the Receiving Party. Before filing such a motion,

Outside Counsel for the Receiving Party shall meet and confer with Outside Counsel for the

Producing Party in a good faith effort to resolve their differences.




                                                 15
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 16 of 26




10.      Protected Material Subpoenaed or Ordered Produced in Other Litigation

         If a Receiving Party is served with a subpoena or an order issued in other litigation or Court

proceedings that require disclosure of any information or items designated in this Action as

“CONFIDENTIAL” “ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL EYES ONLY”

the Receiving Party shall notify the Designating Party, in writing promptly and in no event more

than four (4) court days after receiving the subpoena or order but before the scheduled date for

production. Such notification shall include a copy of the subpoena or court order.

         The Receiving Party shall also immediately inform in writing the Party who caused the

subpoena or order to issue in the other litigation or proceeding that some or all the material covered

by the subpoena or order is the subject to this Order. In addition, the Receiving Party must deliver

a copy of this Order promptly to the Party in the other action that caused the subpoena or order to

issue.

         The purpose of imposing these duties is to alert the interested parties to the existence of

this Order and to afford the Designating Party in this case an opportunity to try to protect its

confidentiality interests in the court from which the subpoena or order issued. The Designating

Party shall bear the burden and the expense of seeking protection in that court of its confidential

material – and nothing in these provisions should be construed as authorizing or encouraging a

Receiving Party in this Action to disobey a lawful directive from another court.

11.      Unauthorized Disclosure of Protected Material

         If Protected Material, or any portion thereof, is disclosed by the Receiving Party, through

inadvertence or otherwise, to any person or party not authorized to receive such Protected Material

under this Order, then the Receiving Party shall use its best efforts to retrieve immediately all

copies of such Protected Material, and to bind such person to the terms of this Order. In such



                                                  16
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 17 of 26




event, the Receiving Party shall also (a) promptly inform such person of all the provisions of this

Order; (b) identify such person immediately to the Producing Party; and (c) request such person to

execute the “Acknowledgment and Agreement to be Bound” in the form shown in Exhibit A.

12.    Disclosure of Privileged or Otherwise Protected Material

       If a Producing Party produces or provides in discovery any information that it believes is

subject to a claim of attorney-client privilege, work-product immunity, or any other privilege,

protection, or immunity, such action shall not constitute a waiver of the applicable privilege,

protection, and/or immunity consistent with Federal Rules of Evidence 502(d). The Producing

Party may (promptly upon learning of such production) give written notice to the Receiving Party

that the information is subject to a claim of such privilege, protection, or immunity and request

that the information be destroyed by the Receiving Party. Upon receiving written notice, the

Receiving Party shall destroy all such information (including, without limitation, all originals and

copies of any documents containing or comprising such information, and any information

incorporated into its own work product) within three (3) business days of receiving such written

notice. The Receiving Party shall promptly provide to the Producing Party a written certification

of the complete destruction of such information (including, without limitation, all originals and

copies of any documents containing or comprising such information). Destruction of the

information by the Receiving Party shall not constitute an admission or concession, or permit any

inference, that the information is, in fact, properly subject to a claim of privilege, protection, or

immunity, nor shall it foreclose the Receiving Party from moving for an order that such

information has been improperly designated as subject to a claim of privilege, protection, or

immunity or should be produced for reasons other than a waiver caused merely by the production.

The Receiving Party shall be entitled to prepare a record for its own use containing the date, the



                                                 17
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 18 of 26




author, address(es), and topic of the information and other such information as is reasonably

necessary to identify the information and describe its nature to the Court in any motion to compel

production of the information. Such a record of the identity and nature of the information may not

be used for any purposes other than preparing a motion to compel production of that information

in this Action. After the destruction, the Receiving Party may challenge the Producing Party’s

claim(s) of privilege or work-product by making a motion to the Court. Unless previously waived,

the disclosure of any privileged or immune documents shall not be deemed a waiver of that

privilege or immunity as to any other documents, testimony, or evidence.

13.    Filing Protected Material

       In the event that Counsel for any Party decides to file with or submit to the Court any

Protected Material, Counsel shall provide written notice to the other Party and shall take

appropriate steps to ensure the continuing confidentiality of the Protected Material. Counsel for

the Party seeking to file or submit the Protected Material to the Court shall request that the

portion(s) of the document(s) containing the Protected Materials be filed under seal by way of a

written application and proposed order, along with the portion(s) of the document(s) submitted for

filing under seal, in accordance with the Local Rules and Judge Katharine H. Parker’s or Judge

Loretta A. Preska’s Individual Practices, as applicable. Pending the ruling on the application, the

papers or portions thereof subject to the sealing application shall be lodged under seal. If a Party

or non-party delivers any Protected Material to the Court marked “CONFIDENTIAL” under the

terms of this Order, the document must be in a sealed envelope bearing the caption of this Action

and a label containing the following:




                                                18
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 19 of 26




                              CONFIDENTIAL INFORMATION

                                                           , 1:19-cv-04223 (S.D.N.Y. 2019)

                        This envelope, which is being filed under seal,
                  contains documents that are subject to a Protective Order
                    governing the use of confidential discovery material.

        If a Party or non-party delivers any Protected Material to the Court marked

“ATTORNEYS’ EYES ONLY” or “OUTSIDE COUNSEL EYES ONLY” under the terms of this

Order, the document must be in a sealed envelope bearing the caption of this Action and a label

containing the following:

      CONFIDENTIAL INFORMATION – ATTORNEYS’ EYES ONLY OR OUTSIDE
                         COUNSEL EYES ONLY

                                                           , 1:19-cv-04223 (S.D.N.Y. 2019)

                        This envelope, which is being filed under seal,
                  contains documents that are subject to a Protective Order
                    governing the use of confidential discovery material.

14.     Notices

        All notices and written certifications required by this Order are to be served by email. The

date by which a Party to this Action receiving a notice shall respond, or otherwise take action, shall

be computed from the date the email was sent, unless the email was sent after 5:00 pm Eastern

Time, in which case it shall be computed from the next day.

15.     Redactions

        The Parties agree that the procedures in this Order take the place of redactions of

CONFIDENTIAL,         ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL EYES ONLY

information and that no Party may redact or withhold a document exclusively on the basis that it

contains CONFIDENTIAL, ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL EYES

ONLY information.


                                                 19
      Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 20 of 26




16.    Miscellaneous

       16.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.

       16.2    Right to Assert Other Objections. By stipulating to the entry of this Order, no Party

waives any right it otherwise would have to object to disclosing or producing any information or

item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

any ground to use in evidence of any of the material covered by this Order.

       16.3    Effect of Designation on Authenticity and Admissibility. The placing of any

confidentiality designation or a production identification label on the face of any document shall

not affect the document’s authenticity or admissibility in this Action.

       16.4    Continuing Jurisdiction. All provisions of this Order shall continue to be binding

after the conclusion of this Action in its entirety, unless subsequently modified by agreement

between the parties or order of the Court, and the Court shall retain jurisdiction of this matter for

the purpose of enforcing this Order.

       16.5    Counsel’s Right to Provide Advice. Nothing in this Order shall bar or otherwise

restrict Counsel herein from rendering advice to the Counsel’s party-client with respect to this

Action, and in the course thereof, relying upon an examination of Protected Material, provided,

however, that in rendering such advice and in otherwise communicating with the party-client,

Counsel shall not disclose any Protected Material, nor the source of any Protected Material, to

anyone not authorized to receive such Protected Material pursuant to the terms of this Order.

       16.6    No Contract. To the extent that the Parties have agreed on the terms of this Order,

such stipulation is for the Court’s consideration and approval as an Order. The Parties’ stipulation




                                                    20
Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 21 of 26
Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 22 of 26




                        Kristine M. Young (pro hac vice)
                        71 South Wacker Drive
                        Chicago, Illinois 60606
                        Tel.: (312) 782 0600
                        Email: KYoung@mayerbrown.com

                        Attorneys for Plaintiff Nespresso USA, Inc.




                                 22
    Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 23 of 26




Dated: November 4, 2020     ORRICK, HERRINGTON & SUTCLIFFE LLP

                            By:
                            Elizabeth E. Brenckman
                            51 West 52nd Street
                            New York, New York 10019-6142
                            Tel.: (212) 506 3535
                            Email: ebrenckman@orrick.com

                            Sheryl Koval Garko (pro hac vice)
                            222 Berkeley Street, Suite 2000
                            Boston, Massachusetts 02116
                            Tel.: (617) 880 1919
                            Email: sgarko@orrick.com

                            Attorneys for Defendant Williams-Sonoma, Inc.




                                      23
    Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 24 of 26




It is SO ORDERED this 4th
                      ___ day of November, 2020

                                              _____________________________
                                              The Honorable Katharine H. Parker
                                              United States Magistrate Judge,
                                              S.D.N.Y.




                                         24
     Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 25 of 26




                                          EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I, _______________________________________ [print or type full name], of ___-

___________________________________________________________                   [print or type full

company name and address], declare under penalty of perjury that I have read in its entirety and

understand the Stipulated Protective Order that was issued by the United States District Court for

the Southern District of New York on _________________ [date] in the case of Nespresso USA,

Inc. v. Williams-Sonoma, Inc., 1:19-cv-04223-LAP-KHP. I agree to comply with and to be bound

by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure

to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

promise that I will not disclose in any manner any information or item that is subject to this

Stipulated Protective Order to any person or entity except in strict compliance with the provisions

of this Order.

       I further agree to submit to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this Action.

Date: ____________________

City and State where sworn and signed: _________________________

Printed name: ___________________________



Signature:       _____________________________




                                                25
   Case 1:19-cv-04223-LAP-KHP Document 64 Filed 11/04/20 Page 26 of 26




                                       EXHIBIT B

     Subject to Paragraph 7.3(f), the Parties designate the following In-House Counsel:


                                                 Access to “CONFIDENTIAL” and
                                                 “ATTORNEYS’ EYES ONLY”
                                                 Information
Nespresso USA, Inc. Counsel                      Doug Besman

                                                 Christa Cole

                                                 Barbara Sanchez

Williams-Sonoma, Inc. Counsel                    Danielle Hohos

                                                 David King

                                                 Shannon King




                                            26
